PER CURIAM.
The opinion of the Court of Appeals contains a thorough statement of the relevant facts of this case. The Court of Appeals concluded that neither the evidence which had been presented by the plaintiff at two prior hearings nor the findings of fact contained in the Opinion and Award of the Full Commission supported a finding of a “change of condition” occurring after the plaintiffs final award of permanent partial disability compensation. Therefore, the Court of Appeals reversed the Full Commission’s award of temporary total disability compensation.
After carefully reviewing the record and briefs filed in this case, and hearing the oral arguments of counsel for both parties, we have concluded that the analysis, the reasoning, and the result reached by the majority of the panel of the Court of Appeals is correct in all respects. Therefore, we affirm the decision of the Court of Appeals.
Affirmed.
Justice Mitchell did not participate in the consideration or decision of this case.